Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 09/07/2021. Claims 21-40 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Arguments
Applicant’s remarks with regard to the double patenting rejection is acknowledged. Remarks p. 8.
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Applicant argues that Sharma does not teach configuring an application interfacing with an agent according to an operational status of an agent service for the agent. Remarks pp. 8-9. Applicant’s argument is not persuasive for the following reasons. Applicant cites paragraphs [0072], [0079] and [0080] of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/611,461 in view of U.S. Pub. No. 2019/0087446 (“Sharma”). 
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, 29-36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0049616 (“Kamath”), and further in view of U.S. Pub. No. 2019/0087446 (“Sharma”).

Regarding claim 21, Kamath teaches a system to determine operational statuses of agents interfacing with digital assistant applications, comprising: 

a probe monitor component executed by the data processing system to transmit a second request to the agent service for one of the plurality of functions of the agent and to wait for a second response from the agent service in response the second request (“the one or more monitoring agents 420 determine the response time of the one or more network services 270 for responding to a request of one of the following types: ping, transport control protocol (tcp), tcp extended content verification, hypertext transfer protocol (http), http extended content verification, hypertext transfer protocol secure (https), https extended content verification, user datagram protocol, domain name service, and file transfer protocol,” ¶ [0115]; also ¶¶ [0116]-[0120]); and 
a status evaluator component executed by the data processing system to determine an operational status of the agent service for the agent based on the plurality of response metrics maintained on the log database for the agent and on a time elapsed since the transmission of the second request (“a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response time for the service 270,” ¶ [0155]), the operational 
Kamath fails to teach a response by the agent service to a first request generated by a digital assistant application responsive to an input audio signal for one of the plurality of functions of an agent interfacing with the digital assistant application; and a direct action handler component executed by the data processing system to provide an action data structure to configure the digital assistant application interfacing with the agent in accordance with the operational status of the agent service. Sharma teaches a response (“an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]) by the agent service (Fig. 2, 220A-220N, “The stakeholders 220A to 220N (hereinafter referred to as the stakeholders 220) can be any electronic device representative of a service entity such as but not limited to a food delivery service, a cab service (such as Uber, Lyft, etc.), hotel accommodation services, flight booking services and the like,” ¶ [0072]) to a first request generated by a digital assistant application responsive to an input audio signal (“voice queries from the user,” ¶ [0086]) for one of the plurality of functions of an agent interfacing with the digital assistant application (“a service request to reserve a cab using Uber booking service is transmitted,” ¶ [0069]); and a direct action handler component executed by the data processing system (“an action planner 516 may further provide…,” ¶ [0092]) to provide an action data structure (“…a response to the user query ,” ¶ [0092]) to configure the digital assistant application interfacing with the agent in accordance with the operational 

Regarding claim 31, Kamath teaches a method of determining operational statuses of agents interfacing with digital assistant applications, comprising: 
accessing, by a data processing system having one or more processors, a log database (“the branch office appliance 200 determines operational and/or performance information about any network service 270 it is connected to or servicing, and creates information on these network services 270,” ¶ [0112]) to identify a plurality of response metrics for an agent service (“operational and/or performance characteristic information 410 includes information on any of the following for a network service 270…response time information, including average and historical response times,” ¶ [0104]); 
transmitting, by the data processing system, a second request to the agent service for one of the plurality of functions of the agent to wait for a second response from the agent service in response the second request (“the one or more monitoring agents 420 determine the response time of the one or more network services 270 for responding to a request of one of the following types: ping, transport control protocol (tcp), tcp extended content verification, hypertext transfer protocol (http), http extended content verification, hypertext transfer protocol secure (https), https extended content 
determining, by the data processing system, an operational status of the agent service for the agent based on the plurality of response metrics maintained on the log database for the agent and on a time elapsed since the transmission of the second request (“a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response time for the service 270,” ¶ [0155]), the operational status identifying the agent service for the agent as one of responsive or unresponsive (“a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response time for the service 270,” ¶ [0155]).
Kamath fails to teach a response by the agent service to a first request generated by a digital assistant application responsive to an input audio signal for one of the plurality of functions of an agent interfacing with the digital assistant application; and providing, by the data processing system, an action data structure in accordance with the operational status of the agent service. Sharma teaches a response (“an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]) by the agent service (Fig. 2, 220A-220N, “The stakeholders 220A to 220N (hereinafter referred to as the stakeholders 220) can be any electronic device representative of a service entity such as but not limited to a food delivery service, a cab service (such as Uber, Lyft, etc.), hotel accommodation services, flight booking services and the like,” ¶ [0072]) to a first request generated by a digital assistant application responsive to an input audio signal (“voice queries from the user,” ¶ [0086]) for one of 

Regarding claim 22, Kamath-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to: identify an input signal detected via a sensor at a client device that executes the digital assistant application (Sharma: “user query is parsed by the query parser (e.g., via a voice assistant client 402A),” ¶ [0091]); and parse the input signal to identify a request corresponding to the agent and one of the plurality of functions of the agent for the generation of the action data structure (Sharma: “Next, a natural language intent interpreter 504 may further identify keywords from the extracted texts,” ¶ [0091]).

Regarding claim 32, Kamath-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, an input signal detected via 

Regarding claim 23, Kamath-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to select a digital component to provide to a client device that executes the digital assistant application based on one or more keywords identified from an input signal detected via a sensor at the client device (Sharma: “Based on the identified user's intent, service request items and/or attributes mapped to one or more atomic contracts using the attributes engine 508 and intent to atomic contract mapper 510. Mapping is done based on various rules such as matching of keywords,” ¶ [0091]).

Regarding claim 33, Kamath-Sharma teaches the invention of claim 31, and further teaches selecting, by the data processing system, a digital component to provide to a client device that executes the digital assistant application based on one or more keywords identified from an input signal detected via a sensor at the client device (Sharma: “Based on the identified user's intent, service request items and/or attributes mapped to one or more atomic contracts using the attributes engine 508 and intent to 

Regarding claim 24, Kamath-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to identify, in response to the operational status of the agent service as unresponsive, a second agent associated with a second agent service to carry out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210, an atomic contract for an alternative service such as Lyft or a self-driving service such as Hertz may be identified over the blockchain network 210 and provided to the user on the electronic device 102,” ¶ [0089]); and the direct action handler component to provide the action data structure to the second agent service to carry out the function (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved by the corresponding stakeholders 220. New atomic contracts are deployed over the blockchain network 210 upon consensus between all stakeholders 220 operations 4 through 6,” ¶ [0074]; also Fig. 2).

Regarding claim 34, Kamath-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, in response to the 

Regarding claim 25, Kamath-Sharma teaches the invention of claim 21, and further teaches a natural language processor component executed by the data processing system to identify, in response to the operational status of the agent service as unresponsive, a second agent associated with a second agent service to carry out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210, an atomic contract for an alternative service 

Regarding claim 35, Kamath-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, in response to the operational status of the agent service as unresponsive, a second agent associated with a second agent service to carry out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application; and providing, by the data processing system (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210, an atomic contract for an alternative service such as Lyft or a self-driving service such as Hertz may be identified over the blockchain network 210…,” ¶ [0089]), the action data structure for presentation via the digital assistant application with an indication of the second agent (Sharma: “…and provided to the user on the electronic device 102,” ¶ [0089]).

Regarding claim 26, Kamath-Sharma teaches the invention of claim 21, and further teaches that the direct action handler component to: generate, in response to the operational status identified as responsive, the action data structure based on a function of the agent identified from an input signal detected via a sensor of a client device that 

Regarding claim 36, Kamath-Sharma teaches the invention of claim 31, and further teaches: generating, by the data processing system, in response to the operational status identified as responsive, the action data structure based on a function of the agent identified from an input signal detected via a sensor of a client device that executes the digital assistant application  (Sharma: “Based on the stakeholders available on the blockchain network 210, atomic contracts appropriate to the query from the user and associated at least one of the stakeholders 220 are identified,” ¶ [0076]); and providing, by the data processing system, the action data structure to the agent service for the agent to carry out the function identified from the input signal, receipt of the action data structure causing the agent service to generate response data to present via the digital assistant application (Sharma: “a hotel associated with the identified contract is booked on behalf of the user, and a response indicative of confirmed booking is relayed to the electronic device 102,” ¶ [0068]).

Regarding claim 29, Kamath-Sharma teaches the invention of claim 21, and further teaches an agent manager component executed by the data processing system to configure the digital assistant application executing on a client device from which an input signal identifying a function of the agent to carry out based on the operational status for the agent service of the agent (Sharma: “an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]).

Regarding claim 39, Kamath-Sharma teaches the invention of claim 31, and further teaches configuring, by the data processing system, the digital assistant application executing on a client device from which an input signal identifying a function of the agent to carry out based on the operational status for the agent service of the agent (Sharma: “an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]).

Regarding claim 30, Kamath-Sharma teaches the invention of claim 21, and further teaches an agent manager component executed by the data processing system to configure at least one of the agent or a second agent in accordance with the operational status for the agent service of the agent, the second agent identified as capable of carrying out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved 

Regarding claim 40, Kamath-Sharma teaches the invention of claim 31, and further teaches configuring, by the data processing system, at least one of the agent or a second agent in accordance with the operational status for the agent service of the agent, the second agent identified as capable of carrying out a function identified from an input signal detected via a sensor of a client device that executes the digital assistant application (Sharma: “At operation 3, the atomic contracts with chaincode indicative of the finalized feature are deployed on the blockchain network 210. The deployed atomic contracts are verified and approved by the corresponding stakeholders 220. New atomic contracts are deployed over the blockchain network 210 upon consensus between all stakeholders 220 operations 4 through 6,” ¶ [0074]; also Fig. 2).

Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Sharma as applied to claims 21 and 31 above, and further in view of U.S. Pub. No. 2012/0144015 (“Jalan”).

Regarding claim 27, Kamath-Sharma teaches the invention of claim 21, and further teaches: the direct action handler component to provide the action data structure for carrying out the request in accordance with the operational status of the agent service determined for the request (Sharma: “At operation 3, the atomic contracts with 

Regarding claim 37, Kamath-Sharma teaches the invention of claim 31, and further teaches: providing, by the data processing system, the action data structure for carrying out the request in accordance with the operational status of the agent service .

Claims 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Sharma as applied to claims 21 and 31 above, in view of Jalan, and further in view of U.S. Pat. No. 10,440,042 (“Stein”).

Regarding claim 28, Kamath-Sharma teaches the invention of claim 21, and further teaches the response logger component to identify response data from the agent service of the agent generated in response to the action data structure to carry out a request identified from an input audio signal detected via a sensor at a client device that executes the digital assistant application (Sharma: “a hotel associated with the identified contract is booked on behalf of the user, and a response indicative of confirmed booking is relayed to the electronic device 102,” ¶ [0068]), but fails to teach the status evaluator component to determine a second response metric for the agent service based on the response data and the request. Jalan teaches a status evaluator component to determine a second response metric for the agent service based on the response data and the request (“In an embodiment, service attribute 379 is based on service request URL…In an embodiment, service attribute 379 is related to program code implemented on server 200. For example, server 200 is a web server using Apache web server software, Microsoft web server software, Oracle web server software or other web server software. Service attribute 379 is related to the web server software,” ¶ [0050]; “expected service processing time 374 associated with the matched service attribute 379,” ¶ [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate expected processing time, as taught 
Kamath-Sharma-Jalan fails to teach determining the server software from response data. Stein teaches parsing a response to identify a server software (Col. 10, lines 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate response parsing, as taught by Stein, into Kamath-Sharma-Jalan, in order to determine characteristics of a server. 

Regarding claim 38, Kamath-Sharma teaches the invention of claim 31, and further teaches: identifying, by the data processing system, response data from the agent service of the agent generated in response to the action data structure to carry out a request identified from an input audio signal detected via a sensor at a client device that executes the digital assistant application (Sharma: “a hotel associated with the identified contract is booked on behalf of the user, and a response indicative of confirmed booking is relayed to the electronic device 102,” ¶ [0068]), but fails to teach determining, by the data processing system, a second response metric for the agent service based on the response data and the request. Jalan teaches determining, by the data processing system, a second response metric for the agent service based on the response data and the request (“In an embodiment, service attribute 379 is based on service request URL…In an embodiment, service attribute 379 is related to program code implemented on server 200. For example, server 200 is a web server using Apache web server software, Microsoft web server software, Oracle web server software or other web server software. Service attribute 379 is related to the web server 
Kamath-Sharma-Jalan fails to teach determining the server software from response data. Stein teaches parsing a response to identify a server software (Col. 10, lines 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate response parsing, as taught by Stein, into Kamath-Sharma-Jalan, in order to determine characteristics of a server. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455